IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1818
                               Filed March 2, 2022


IN THE INTEREST OF H.P. and S.P.,
Minor Children,

G.P., Father,
       Appellant,

J.R., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Harrison County, Jennifer Benson

Bahr, District Associate Judge.



      The parents separately appeal the termination of their respective parental

rights. AFFIRMED ON BOTH APPEALS.



      Justin R. Wyatt, Glenwood, for appellant father.

      Eric D. Puryear and Eric S. Mail of Puryear Law P.C., Davenport, for

appellant mother.

      Thomas J. Miller, Attorney General, and Toby J. Gordon, Assistant Attorney

General, for appellee State.

      Donna Bothwell, Logan, attorney and guardian ad litem for minor children.



      Considered by Tabor, P.J., Schumacher, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


POTTERFIELD, Senior Judge.

       A mother and father separately appeal the termination of their parental

rights to two children, H.P. and S.P., born in 2018 and 2019 respectively. The

juvenile court relied on Iowa Code section 232.116(1)(h) (2021) for termination.

The mother argues the juvenile court abused its discretion in denying her motion

to continue the termination trial. The father argues the grounds for termination

have not been established. In the alternative, the father requests an extension of

time for reunification efforts. Both parents assert the termination of their parental

rights is not in the children’s best interests and the bond each shares with the

children precludes termination. We affirm.

I. Background Facts and Proceedings.

       In October 2019, the mother was reported to have posted a Snapchat video

of her smoking methamphetamine.1 In December, the mother tested positive for

and admitted recent use of methamphetamine; the family was placed under a

safety plan where the father (who tested negative for all substances) would

supervise the mother and children and assure their safety. The mother agreed to

maintain sobriety and obtain a mental-health evaluation. In March 2020, due to

the parents’ lack of compliance and concerns the mother continued to use

methamphetamine, the children were removed from the home and placed with a




1  Snapchat is “the proprietary name of an image messaging service and
application, through which users can share images that may be private and
temporary or public and stored for retrieval.”       Snapchat, Dictionary.com,
https://www.dictionary.com/browse/snapchat (last visited Feb. 23, 2022); accord
State v. Wilson, No. 19-2051, 2020 WL 5944454, at *5 n.4 (Iowa Ct. App. Oct. 7,
2020).
                                        3


paternal aunt.2 In September they were adjudicated children in need of assistance

(CINA).

       The parents cycled between times when both parents would communicate

and cooperate with the Iowa Department of Human Services (DHS) and other

times when both parents denied the mother’s methamphetamine use and refused

all services beyond visitation and the father supported the mother’s refusal to

participate in any additional drug testing. The father was unable to recognize when

the mother used methamphetamine and denied it occurred despite her repeated

positive tests and admissions of use. When shown evidence the mother tested

positive for methamphetamine, the father claimed DHS changed the results. Both

parents blamed others and DHS for the case continuing rather than take steps to

achieve reunification.

       After the mother tested positive and admitted using methamphetamine in

December 2020, she moved out at the father’s request and stayed with her

grandmother. However, shortly after that she recanted her admission and was

living in the home again without pursuing any treatment. After more positive tests

in spring 2021, the mother admitted her methamphetamine use and entered

inpatient treatment, successfully completing it in early June. In July, she stopped

attending follow-up outpatient treatment and relapsed, testing positive for

methamphetamine in July and August. She moved back in with her grandmother

and reengaged with treatment after the second positive test, but she left many of

her belongings in the father’s home.


2 The children’s five older half-siblings were also removed from the home and
placed with their other parents.
                                          4


       After a hearing in September, the juvenile court terminated both the

mother’s and father’s parental rights pursuant to section 232.116(1)(h).         The

parents separately appeal.

II. Standard and Scope of Review.

       Our review of termination cases is de novo. In re A.B., 956 N.W.2d 162,

168 (Iowa 2021). We give weight to the juvenile court’s fact findings, particularly

in assessing witness credibility. Id. “[I]n termination of parental rights proceedings

each parent’s parental rights are separate adjudications, both factually and

legally.” In re D.G., 704 N.W.2d 454, 459 (Iowa Ct. App. 2005). We consider each

parent’s strengths and weaknesses individually. Id. at 460.

III. Discussion

       We use a three-step analysis to review termination of parental rights:

       First, we “determine whether any ground for termination under
       section 232.116(1) has been established.” If we determine “that a
       ground for termination has been established, then we determine
       whether the best-interest framework as laid out in section 232.116(2)
       supports the termination of parental rights.” Finally, if we conclude
       the statutory best-interest framework supports termination, “we
       consider whether any exceptions in section 232.116(3) apply to
       preclude termination of parental rights.”

In re A.S., 906 N.W.2d 467, 472–73 (Iowa 2018) (citations omitted). If a parent

does not contest a step, we do not have to address it. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).

       A. Mother’s Appeal.

       The mother does not dispute the grounds for termination have been

established. On appeal, she argues the juvenile court erred in denying her motion
                                            5


to continue and termination is not in the children’s best interests due to her bond

with the children.

       The mother argues the juvenile court should have considered her progress

and reengagement with outpatient treatment and granted a continuance. We

review the denial of a motion for continuance for abuse of discretion. In re M.D.,

921 N.W.2d 229, 232 (Iowa 2018). “A court abuses its discretion when ‘the

decision is grounded on reasons that are clearly untenable or unreasonable,’ such

as ‘when it is based on an erroneous application of the law.’” Id. (citation omitted).

       The hearing for termination of parental rights was originally scheduled for

July 27, but it was continued at the State’s request because the mother

successfully completed inpatient treatment and both parents were making

progress towards reunification. Several days after the motion to continue was

granted,   the   mother   again    tested       positive   for   methamphetamine   and

amphetamines.        Another test in August showed even higher levels of

methamphetamine and amphetamines in her system.

       The juvenile court considered the parents’ pattern of compliance and

resistance to services throughout the case, their regression immediately after the

prior continuance, and general lack of progress, determining “it is unlikely the

children could be returned to the care of either parent within the next six months.”

“While we recognize the law requires a ‘full measure of patience with troubled

parents who attempt to remedy a lack of parenting skills,’ Iowa has built this

patience into the statutory scheme of Iowa Code chapter 232.” In re C.B., 611

N.W.2d 489, 494 (Iowa 2000) (citation omitted). The statutory period lapsed one

year before the termination hearing.              See Iowa Code § 232.116(1)(h)(3)
                                           6


(establishing a six month statutory time frame for children three years of age or

younger). Under the circumstances, the court’s denial of the motion to continue

was not unreasonable and not an abuse of discretion.

       The mother also asserts she is bonded with the children and termination is

not in the children’s best interests. She notes she has been with the children every

day since treatment under the supervision of her parents. The reports submitted

by DHS to the court before each hearing and the visitation reports from those

supervising visits all acknowledge a bond between the children and the parents.

However, a bond alone does not establish “clear and convincing evidence that the

termination would be detrimental to the child.” See Iowa Code § 232.116(3)(c).

       Our consideration centers on whether the children will be disadvantaged by

termination and if that overcomes the reasons for termination. See In re D.W., 791

N.W.2d 703, 709 (Iowa 2010).           The mother relapsed at least twice since

completing inpatient treatment but has been with the children every day—which

would include the days she used methamphetamine. We find any detriment to the

children caused by termination does not overcome the harm posed by the mother

caring for them while under the influence. Termination of the mother’s parental

rights is in the children’s best interests, and we affirm the juvenile court.

       B. Father’s Appeal.

       The father challenges the grounds for termination, requests additional time

for reunification, and argues termination would be detrimental to the children due

to the closeness of the parent-child bond and not in the children’s best interests.

       For the juvenile court to terminate under section 232.116(1)(h), the State

must prove four elements:
                                         7


               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a [CINA] pursuant to
       section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

       The father does not contest the first three elements for either child. H.P.

was three years old and S.P. was two years old at the time of the September 2021

termination hearing, were adjudicated CINA, and had been removed from both

parents’ custody since March 2020. The only element the father challenges is the

existence of clear and convincing evidence showing the children cannot be

returned to his custody. “Evidence is considered clear and convincing when there

are no serious or substantial doubts as to the correctness of conclusions of law

drawn from the evidence.” In re M.W., 876 N.W.2d 212, 219 (Iowa 2016) (edited

for readability) (citation omitted).

       The father claims that since the mother has moved out of his home, the

children can be returned to him. The juvenile court expressed doubt the mother

would stay out of the home, noting the mother’s clothes and belongings were still

in the home and her living arrangements were temporary. In the past, the father

said the mother had to leave until she was sober but let her back in the home a

few days later.       Even after the mother’s post-treatment positive test for

methamphetamine, he did not make her leave until a second positive test just three

weeks before the termination hearing. The children are very young and rely on

others to meet their needs and protect them. The father has not demonstrated an
                                           8


ability to recognize or protect the children from their mother’s drug use. We find

the State established the grounds for termination by clear and convincing

evidence.

       The father claims termination of his parental rights is not in the best interests

of the children. Our best-interests analysis “give[s] primary consideration to the

child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and needs

of the child.”   Iowa Code § 232.116(2).        “Once the limitation period lapses,

termination proceedings must be viewed with a sense of urgency.” In re C.B., 611

N.W.2d at 495. Here, the father spent eighteen months prioritizing his relationship

with the mother and their denial of her drug use over establishing a drug-free home

and assuming full responsibility for the children, far beyond the six-month statutory

time frame. These children have waited long enough for a parent to make them a

priority. See D.W., 791 N.W.2d at 707. The children are in a stable home with

relatives who are willing to adopt them and have stated they intend to continue the

family relationships. We find termination is in the children’s best interests.

       And like the juvenile court, we do not find an extension of time pursuant to

Iowa Code section 232.104(2)(b) is warranted. On this record, we are unable to

find specific factors, conditions, or expected behavioral changes that would

comprise a basis for a determination that the need for removal of the children from

the parent’s care will no longer exist at the end of an additional six-month period.

       The father states he has an “exceptionally strong bond” with the children

and the court should apply the exception under section 232.116(3)(c). The DHS

and visitation supervision reports all acknowledge a bond between the children
                                        9


and the parents and note the children’s eagerness to see the father. But the

burden is on the father to establish any detriment to the children caused by

terminating the parent’s rights overcomes the reasons for termination. See id. at

709. As the juvenile court observed, “the record is void of clear and convincing

evidence termination would be detrimental to [the children].”     We agree and

conclude the father has not met his burden to show terminating his parental rights

would be detrimental to the children.

      AFFIRMED ON BOTH APPEALS.